EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Byrne on 8/7/2022.
The application has been amended as follows: 

In Claim 24, at Line 1, change “The closure device” to –A closure device--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, WO 2014/086874 to Fidlock (“Fidlock”) is considered to be the closest prior art, as it discloses: (at ¶¶ 78–97; Figures 3–6): a closure device comprising at least a first and a second closure part (2, 3) which are connectable to one another in order to close the closure device and are releasable from one another in order to open the closure device, wherein 
the second closure part can be placed against the first closure part in a closing direction along a connection axis for closing the closure device;
the closure device has at least two magnet elements (22 & 23; 314 & 315), which when the closure parts are placed against each other, are magnetically attracted between the first closure part and the second closure part;
the first closure part has a first connecting element and the second closure part has a second connecting element, and when the closure device is closed, the first and second closure parts are held together by means of the first and second connecting elements (20, 30);
the first connecting element has at least one guide portion (31) and the second connecting element has at least one closure portion (21), wherein
the guide portion has a guide surface (316), inclined relative to the connection axis, with which the closure portion comes into contact when the second closure part is placed against the first closure part and which forces the second connecting element to rotate about the connection axis relative to the first connecting element in a first rotation direction when the first and second closure parts are brought even closer to one another.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Fidlock such that: the guide portion has an end in the first rotation direction so that the closure portion can be moved past the guide portion in the closing direction before the second connecting element reaches an intermediate position relative to the first connecting element, the closure device has an adjusting device by means of which a force is applied to the second connecting element in the intermediate position, in a second rotation direction opposite the first rotation direction such that the second connecting element is automatically rotated, relative to the first connecting element and about the connection axis in the second rotation direction, from the intermediate position into a closed position, and in the closed position, the closure portion at least partly reaches behind the guide portion in order to hold the first and second connecting elements and thus the first and second closure parts against one another, and the second connecting element can be rotated in the first rotation direction about the connection axis relative to the first connecting element in order to release the first and second closure parts from one another, in order to open the closure device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/7/2022